Citation Nr: 1501122	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-25 362	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

3.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to October 2009.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a November 2014 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Following the hearing the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, which he since has and waived his right to have to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2014).

With respect to his claim for PTSD, precedent case law emphasizes that a claim for a mental health disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized this claim to the broader issue of entitlement to service connection for an acquired psychiatric disorder, not only including PTSD but also major depressive disorder.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

These claims require further development before being decided on appeal, however, so the Board is remanding them to the AOJ.



REMAND

Although the Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, these claims that are at issue in this appeal, this additional development is necessary to ensure there is a complete record concerning these claims so the Veteran is afforded every possible consideration.

During his November 2014 Travel Board hearing, the Veteran testified that while in the military he served as a member of a combat readiness team.  He explained that his duty was to repair the trucks on the scene so that the wrecker team would not have to be utilized.  He claimed that, on one particular occasion, a wrecker truck was called to a location where a truck had been damaged.  He said a crane was being used to remove the door from the truck and explained that he was 
"ground-guiding" the crane operator as to where to place the door, when the door fell from the crane, hitting him on his back and head.  He testified that he was medevaced to the hospital in Germany and received treatment for approximately a year under the Wounded Warrior Project.  See the Board hearing transcript, pages 3-4.  He contends that incident was tantamount to a TBI leading to present-day residuals, including especially his back disorder and mental impairment.

With regards to the claim for service connection for a back disorder, the Veteran was afforded a VA examination in December 2009.  The examiner diagnosed the Veteran with low back strain, but provided no etiological opinion as the claims file was not available for review.  In a February 2010 addendum opinion, the examiner, after reviewing the claims file, concluded the Veteran's low back strain was less likely than not related to his military service because service treatment records reflect no treatment of a back disorder in service.  

Although the examiner provides a rationale for the opinion rendered, the examiner appears to rely exclusively upon a lack of complaint, diagnosis, and treatment in service in rendering the opinion.  However, the service treatment records reflect complaints of recurrent back pain and a diagnosis of lumbar radiculopathy.  As such, the Board finds the opinion rendered is inadequate because the factual basis for the VA examiner's opinion is inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another examination and opinion are needed.

With respect to the Veteran's claim for service connection for residuals of a TBI, he underwent a VA examination in November 2009.  However, the examiner did not provide an opinion because the Veteran's claims file was not available for review.  In February 2010, the examiner reviewed the claims file and observed there were some in-service ophthalmology records referencing a TBI, but that there were no specific records regarding a TBI in service.  But the examiner gave a provisional diagnosis of a TBI because of the reference in the service treatment records.  The examiner concluded that the Veteran's cognitive and affective symptoms, as well as sleep and fatigue issues, are less likely related to TBI and more likely related to his mental health disorders.  The examiner added that the disequilibrium is less likely related to TBI and more likely related to the effects of high blood pressure and mental health medications.  The examiner also noted that the Veteran had failed to show for two scheduled examinations in December 2009 and January 2010.  

Aside from the fact that the Veteran was scheduled for two additional VA examinations to determine the etiology of his residuals of a TBI, the February 2010 opinion is inadequate as the examiner provided a diagnosis only based on service treatment records and not then current symptomatology and attributed such symptoms to another disability, namely the acquired psychiatric disorder that also is being claimed as service connected.  In light of the unclear diagnosis, another examination and opinion are needed.


As for the claim for service connection for an acquired psychiatric disorder, the Veteran was scheduled for VA examinations in December 2009, April 2010, and June 2010.  However, he failed to report for the scheduled examinations.  During the November 2014 Travel Board hearing, his representative requested a new examination because the Veteran reportedly was not properly notified of the prior examinations due to the use of an old address.  The Veteran explained that the RO had used a temporary address for him rather than his permanent address.  He explained that he only lived at the temporary address for approximately two months and that, once he moved, the appointment notifications were still sent to that address instead of his (new) permanent address.  

Review of his electronic file shows several addresses, all of which the RO has used to send him information, and in several instances the mail was returned by the United States Postal Service as being "not deliverable as addressed."  But it is unclear as to which address is considered by the Veteran to have been the temporary address as he has since moved yet again.

To give him every chance to substantiate his claim, the Board finds that this case also must be remanded to reschedule him for a VA compensation examination addressing his claim for an acquired psychiatric disorder.  That said, the Board would be remiss if not reminding him that VA's duty to assist him with this claim is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  But this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable) and if there is another address on file at which the appellant perhaps could be located.

So while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that he has a duty to keep VA apprised of his current address and to cooperate by appearing for his examinations, once scheduled.  Prior to rather recently, that being May 2013, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination.  This presumption of administrative regularity as mentioned could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.

Finally, the most recent VA treatment records are from April 2012.  The Veteran testified during his November 2014 Board hearing that he was then currently receiving treatment for his back disorder, acquired psychiatric disorder, and residuals of a TBI at his local VA outpatient treatment facility.  Consequently, as it appears that he continues to receive treatment for these disabilities, his more recent treatment records must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence to the extent generated within VA's healthcare system, so it is deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of any and all health care providers who have treated his claimed back disorder, acquired psychiatric disorder, and residuals of a TBI.  After acquiring this information and obtaining any necessary authorization, obtain and associate all outstanding records with the e-folder.

A specific request should be made for treatment records from the VA Puget Sound Health Care System, dated since April 2012 and treatment records from the Valley Cities Counseling and Consultation, dated since November 2014.  

If any identified records are unobtainable (or no longer exist), the Veteran and his representative must be notified of this and the record clearly documented, including in terms of the efforts that were made to obtain these records.  

2.  After receipt of all additional records, schedule the Veteran for a VA orthopedic examination with an appropriate clinician.  The Veteran's electronic folder, including a copy of this remand, must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran as to the onset, nature, and progression of any symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his back disorder, the examiner must state this with a fully reasoned explanation.  All necessary diagnostic testing and evaluation should be performed.  Clarify all current back disorders by specifying the present diagnosis(es).  

Although the examiner must review the claims file, his/her attention is specifically directed to the following: 

a.  Service treatment records reflect no complaints, treatment, or diagnosis of a back disability.  Upon discharge from service, the Veteran reported having recurrent back pain or any back problem on his July 2009 report of medical history.  Clinical evaluation of the Veteran's spine was normal, as reflected on the July 2009 report of medical examination; however, the examiner indicated that the Veteran had lumbar radiculopathy in the box for "summary and defects and diagnoses."  

b.  After discharge from service, post service treatment records show the Veteran being prescribed medication for back pain.  A November 2014 VA treatment record notes the Veteran's complaints of residual severe back pain after a severe crushing injury in service.  After physical examination, he was given a provisional diagnosis of chronic back pain.  

c.  In February 2010, a VA examiner concluded that the Veteran's low back strain is less likely than not related to his military service because service treatment records reflect no treatment of a back disorder in service.  

d.  At the November 2014 Board hearing, the Veteran stated he served as a member of a combat readiness team in the military.  He explained that his duty was to repair the trucks on the scene so that the wrecker team would not have to be utilized.  On one occasion, a wrecker truck was called to a location where a truck had been damaged.  The Veteran stated that a crane was being used to remove the door from the truck.  He explained that he was "ground-guiding" the crane operator as to where to place the door, when the door fell from the crane, hitting him on his back and head.  The Veteran contends that his back pain has continued to worsen since this accident.  

After considering the examination findings and other relevant evidence of record, the examiner must provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that any back disorder was incurred during or is otherwise related or attributable to the Veteran's military service.  

In making this determination, the examiner should consider the Veteran's lay statements alleging his back problems have gotten worse since the reported in-service accident.  In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service back problems as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  


If, like the prior C&P examiner, this additional examiner believes the absence of any relevant complaints or diagnosis in service is significant, it is permissible to consider this in his/her ultimate determination just cannot be the only or sole reason for disassociating the currently-claimed disability from the Veteran's service.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the service treatment records.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).


In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the service treatment records appear to be complete, at least in relevant part.  If the service treatment records are not complete in relevant part, then silence in the service treatment records is merely the absence of evidence and not substantive negative evidence.  

(b) If the service treatment records are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.  

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  


It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule the Veteran for a VA examination by a neuropsychiatrist or a board of two physicians comprised of a neurologist and psychiatrist.  The Veteran's electronic folder, including a copy of this remand, must be available to the examiner for review in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.  Clarify all current psychiatric disorders and residuals of a TBI by specifying the present diagnosis(es).  

Although the examiner must review the claims file, his/her attention is specifically directed to the following: 

a.  In July 2009, service treatment records reflect the Veteran undergoing an ophthalmology examination.  It was noted that the examination was a follow-up for a TBI.  The physician reported that the Veteran has a history of boxing with a decrease in visual acuity lasting for a few days, but on this occasion had lasted for six months.  After examination testing, the physician indicated the Veteran's left eye visual acuity had improved since the last visit and assessed him with functional visual field loss and no anatomic pathology.  

b.  Prior to discharge from service, the Veteran reported on his July 2009 report of medical assessment as having or had in the past dizziness or fainting spells; frequent or severe headache; a head injury, memory loss or amnesia; a period of unconsciousness or concussion; nervous trouble of any sort; loss of memory or amnesia or neurological symptoms; frequent trouble sleeping; received counseling of any type; depression or excessive worry; and been evaluated or treated for a mental condition; used illegal drugs or abused prescription drugs.  He explained that he had a TBI concussion injury and psychiatric problems.  In the comments section of the report, the examining physician stated that the Veteran had a post contusion head injury syndrome; psychiatric problems which included substance abuse, sleep problems, perception disorder, and mood disorder; and he was being discharged from the military for "[f]ailure to [a]dapt" under Chapter 14.  Clinical evaluation testing of the head, face, neck, and scalp as well as psychiatric testing was normal, as reflected on the July 2009 report of medical examination.  However, the examining physician indicated that the Veteran had headaches syndrome, a concussion, post contusion syndrome, sleep disorder, alcohol abuse, psychoactive substance dependence, and persistent perception disorders.  

c.  In a July 2009 report of behavioral health evaluation, it was noted that the evaluation was being conducted because the Veteran was being considered for administrative separation because of misconduct.  The examining physician diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS).  She noted that the Veteran was screened for PTSD and TBI, and was previously diagnosed with PTSD due to childhood trauma.  She further added that the Veteran had also been previously diagnosed with post-concussion syndrome and it was recommended that he continue to receive cognitive rehabilitative treatment until deemed necessary by his TBI providers.  It was noted that the Veteran had a follow-up appointment at the TBI clinic for medication management.  

d.  VA outpatient treatment records dated November 2009 note a personal history of TBI, opioid dependence, alcohol abuse, and cannabis dependence.  At a therapy session for substance abuse issues, stress, and anger management, the Veteran reported being raised by his grandparents.  He stated that his grandfather was abusive to him and his grandmother.  He admitted to having no female figures in his life that were supportive to him and physical abusing his girlfriends.  The Veteran reported being trained as a truck driver during his military service and sustaining third degree burns to his left hand after an improved explosive device (IED).  He stated that he received a TBI because of this accident.  He further added that after the accident, his best friend agreed to drive the truck for him and the truck was hit and exploded.  His friend, in the driver seat, was burned to death.  The Veteran stated that he watched his friend die, thinks about it daily, and even has nightmares about it.  The Veteran also admitted to participating in mix martial arts during and after service.  After mental status testing, the Veteran was diagnosed with PTSD.  

e.  In November 2009, the Veteran became intoxicated and crashed his automobile into his ex-wife automobile.  He was transported to the emergency department of the local hospital and then transferred to the local VA hospital.  The Veteran's aunt, a licensed social worker, informed VA physicians that the Veteran sustained a concussion from a blast in service and received treatment for his injuries in Germany and Hawaii.  She stated that while treated in Germany, he was placed on OxyContin for pain and developed an opiate addiction problem.  The Veteran's aunt also reported that he may have been on methadone in Hawaii.  Since his discharge from service, the Veteran's aunt stated that he has become more irritable, developed memory problems and talks slower.  

f.  In February 2010, a VA examiner reviewed the claims file noting that there were some in-service ophthalmology records referencing a TBI, but there were no specific records regarding a TBI in service.  The examiner gave a provisional diagnosis of a TBI due to the Veteran's service treatment records referring to a TBI.  The examiner concluded that the Veteran's cognitive and affective symptoms are less likely related to TBI and more likely related to his mental health disorders.  He further added that the disequilibrium is less likely related to TBI and more likely related to the effects of high blood pressure and mental health medications.  

g.  In a December 2014 statement, a private licensed social worker reported that she has been meeting with the Veteran since November 2014 on a weekly basis to teach him coping skills to address his mental health disorder.  She reported that the Veteran has been diagnosed with PTSD and major depressive disorder.  


The examiner must take a psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that a psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current diagnoses of PTSD, major depressive disorder and anxiety.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  

The examiner must also provide an opinion on the likelihood (likely, as likely as not, or unlikely) that any current head or eye injury residuals incepted during the Veteran's active military service, or within one year of his discharge, or are otherwise related or attributable to any disease, event, or injury, in service.  


The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




